DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6, as to the point that the prior art Lugg (US’146) fails to teach “the abrasive is dispersed in the dispersion medium”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2016/0222265) in view of Fang et al (US 7,112,123) as supported with Grossman (USP 3,839,055) and further in view of in view of Yamazaki et al (Polishing Mechanism of Glass Substrates with Its Processing Characteristics by Cerium Oxide and Manganese Oxide Slurries; Key Engineering Materials Online: 2010-09-06 ISSN: 1662-9795, Vols. 447-448, pp 141-145; (previously provided with  PTO-892, dated 3/4/2021).
Ogata et al disclose a polishing process comprising the step of applying a polishing slurry including a polishing material comprises abrasive grains each including a core material and a cover layer [0012]; wherein the core material comprises metal oxides [0013] and the cover layer comprises silicate such as sodium silicate [0031] and aforesaid silicate reads on the claimed “layered compound”.
Ogata et al disclose that the abrasive grains are dispersed in pure water as a “dispersing medium” during the production of the polishing slurry [0040].
Ogata et al fail to disclose the layered compound (silicate) is a two-dimensional sheet structure.
Fang et al disclose a polishing composition for polishing semiconductor substrate (integrated circuits), microelectronic devices, etc. (col.1, lines 6-15), wherein the composition comprises abrasives and clay abrasive (col.3, lines 3-10); The compositions provide for high polishing efficiency, uniformity, and removal rate of a surface, including glass metal and insulative surfaces of a semiconductor wafer, with minimal defects, such as field loss of underlying structures and topography (col.4, lines 22-33); and aforesaid “clay abrasive” reads on the layered compound.
Fang et al also disclose that clays comprises montmorillonite (bentonite); and other clays that are useful as abrasive particles include both natural and synthetic clays, such as the following: Kaolinite clays, such as Halloysite and Kaolin clays; Serpentine clays, such as Lizardite clays, Amesite clays and Chrysotile clays; Pyrophyllite clay (Al.sub.2Si.sub.4O.sub.10(OH).sub.2); Talc; Micas, such as Illite and Vermiculite; and any synthetic clays, including synthetic smectites, Laponite, and any other synthetic clay in any of the above clay groups and subgroups (col.4, lines 40-65) and aforesaid clays at least micas is a two-dimensional sheet structure, and such is supported by Grossman (USP 3,839,055), where Grossman discloses that the micas comprise a family of silicate minerals that have a unique two-dimensional layered or sheet structure (col.1, lines 55-62). Examiner noted that applicants are using the similar layered silicate compound, such as at least bentonite, mica, etc. listed in the instant specification ([0024]); and therefore, Fang et al disclose that the layered compound is a two-dimensional sheet structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Fang et al’s teaching of using the 

Ogata et al disclose that the abrasive grains are dispersed in pure water as a “dispersing agent” during the production of the polishing slurry [0040].
Ogata et al disclose that the polishing abrasive grains has the average particle size D.sub.50 of from 0.08 .mu.m to 3.0 .mu.m inclusive [0024]; and aforesaid teaching overlaps the claimed range of 3.0 mu.m or less. MPEP 2144.05.
With regards to claim 4, Ogata et al disclose that the polishing slurry is used to polish SiC (silicon carbide) [0029],[0048]; and aforesaid reads on the claim substrate to be polished is a “compound semiconductor substrate”.
With regards to claim 9, Ogata et al disclose that the polishing composition or slurry may include other components in addition to the polishing material of the present invention.  Examples of such components may include oxidizing agents and dispersing agents for the polishing material [0028] but fail to disclose the specific oxidizing agent as listed in the claim 9.
However, Fang et al disclose that the polishing composition further comprises an oxidizing component; suitable oxidizers also can include, for example, perboric acid, perborates, percarbonates, nitrates, persulfates, peroxides, e.g., hydrogen peroxide, peroxyacids (e.g., peracetic acid, perbenzoic acid, m-chloroperbenzoic acid, salts thereof, mixtures thereof, and the like) (col.4, lines 66- col.5, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Fang et al’s teaching of suitable 
With regards to claims 10 and 12-13, Ogata et al disclose above except the claimed content of the oxidant and the particle size and the content of the layered silicate. 
However, it has been held that, generally, differences in concentration and size or shape will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 11, Ogata et al disclose that the content of the abrasive grain is from 0.3 mass % to 30 mass % [0022].
Modified Ogata et al disclose above but fail to disclose that the polishing composition does not comprise a ceria or cerium oxide abrasive.
However, Yamazaki et al disclose a polishing composition, in which ceria abrasive is replaced by manganese oxide (MnO2) particles (2) for the following reasons:
1. It has similar molecular structure to oxide cerium;
2. Same as cerium oxidant, it has s characteristic as individual oxidant
3. Its hardness is smaller than glasses (MnO2; 5-6, glass; 7), which is important to avoid damage to the glass surface (see the abstract and pages 142-143).
Yamazaki et al disclose that the selected manganese oxide slurry as an alternative to CeO2 slurry, and confirmed that by applying Mn2O3(B) to glass polishing, equal to or better removal rate than that of CeO2 can be obtained with higher quality surface roughness (first paragraph at page 145); and aforesaid teaching easily reads on the claimed limitation that “the polishing composition does not comprise a ceria abrasive”.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yamazaki et al’s teaching of not to use ceria or cerium oxide abrasive into Ogata et al’s teaching for better polishing rate with higher quality surface roughness of the polished surface as taught by Yamazaki et al.	

Claims 6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (US 2016/0222265) in view of Fang et al (US 7,112,123) as supported with Grossman (USP 3,839,055).

Ogata et al disclose a polishing process comprising the step of applying a polishing slurry including a polishing material comprises abrasive grains each including a core material and a cover layer [0012]; wherein the core material comprises metal oxides [0013] and the cover layer comprises silicate such as sodium silicate [0031] and aforesaid silicate reads on the claimed “layered compound”.
Ogata et al disclose that the abrasive grains are dispersed in pure water as a “dispersing medium” during the production of the polishing slurry [0040].
Ogata et al fail to disclose the layered compound (silicate) is a two-dimensional sheet structure.
Fang et al disclose a polishing composition for polishing semiconductor substrate (integrated circuits), microelectronic devices, etc. (col.1, lines 6-15), wherein the composition comprises abrasives and clay abrasive (col.3, lines 3-10); The compositions provide for high polishing efficiency, uniformity, and removal rate of a surface, including glass metal and insulative surfaces of a semiconductor wafer, with minimal defects, such as field loss of underlying structures and topography (col.4, lines 22-33); and aforesaid “clay abrasive” reads on the layered compound.
Fang et al also disclose that clays comprises montmorillonite (bentonite); and other clays that are useful as abrasive particles include both natural and synthetic clays, such as the following: Kaolinite clays, such as Halloysite and Kaolin clays; Serpentine clays, such as Lizardite clays, Amesite clays and Chrysotile clays; Pyrophyllite clay (Al.sub.2Si.sub.4O.sub.10(OH).sub.2); Talc; Micas, such as Illite and Vermiculite; and any synthetic clays, including synthetic smectites, Laponite, and any other synthetic clay in any of the above clay groups and subgroups (col.4, lines 40-65) and aforesaid clays at least micas is a two-dimensional sheet structure, and such is supported by Grossman (USP 3,839,055), where Grossman discloses that the micas comprise a family of silicate minerals that have a unique two-dimensional layered or sheet structure (col.1, lines 55-62). Examiner noted that applicants are using the similar layered silicate compound, such as at least bentonite, mica, etc. listed in the instant specification ([0024]); and therefore, Fang et al disclose that the layered compound is a two-dimensional sheet structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Fang et al’s teaching of using the 

Ogata et al disclose that the abrasive grains are dispersed in pure water as a “dispersing agent” during the production of the polishing slurry [0040].
With regards to claim 15, Ogata et al disclose that the polishing composition or slurry may include other components in addition to the polishing material of the present invention.  Examples of such components may include oxidizing agents and dispersing agents for the polishing material [0028] but fail to disclose the specific oxidizing agent as listed in the claim 15.
However, Fang et al disclose that the polishing composition further comprises an oxidizing component; suitable oxidizers also can include, for example, perboric acid, perborates, percarbonates, nitrates, persulfates, peroxides, e.g., hydrogen peroxide, peroxyacids (e.g., peracetic acid, perbenzoic acid, m-chloroperbenzoic acid, salts thereof, mixtures thereof, and the like) (col.4, lines 66- col.5, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Fang et al’s teaching of suitable oxidizers into Ogata et al’s teaching for efficiently promoting oxidation of material layers as taught by Fang et al. Additionally, it would have been simple substitution of known materials for predictable results.

With regards to claim 17, Ogata et al disclose that the content of the abrasive grain is from 0.3 mass % to 30 mass % [0022].

With regards to claims 16 and 19-20, Ogata et al disclose above except the claimed content of the oxidant and the particle size and the content of the layered silicate. 
However, it has been held that, generally, differences in concentration and size or shape will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathur et al (US 2004/0216388) disclose a polishing process of semiconductor using a polishing composition comprises abrasives for mechanical action and at least one of oxidizer, complexing agent, dispersants, surfactant [0030], wherein the abrasive is formed of particles having a morphology wherein at least one dimension (height, length and/or width) is substantially larger than another.  For purposes of this application, such a morphology will be described as "non-spherical." Thus, a non-spherical particle morphology may be plate-like, sheet-like, needle-like, capsule-like, laminar-like, or any other of a myriad of shapes having at least one dimension substantially larger than another.  Such morphology distinguishes over spherical particles which are substantially round in appearance and do not have noticeable elongated surfaces.  Laminar clays such as kaolin, vermiculite and montmorillonite (that can be exfoliated) and modifications of such clays that preserve the clay shape kaolin, mica, talc, graphite flake, glass flake, and synthetic polymer flake are useful as abrasives in the CMP slurries [0040].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713